Citation Nr: 9900232	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran had two periods of active service: from September 
1961 to December 1964, and from July 1966 to March 1969.  
This appeal arises from an April 1989 rating decision of the 
Department of Veterans Affairs (VA) regional office in New 
York, New York (AO).  In that decision, the AO confirmed and 
continued a 30 percent disability rating for generalized 
anxiety disorder.  Following an August 1990 hearing officers 
decision, the AO increased the rating for the generalized 
anxiety disorder to 50 percent, implemented in an August 1990 
rating decision, with an effective date of April 1, 1988.  
The veteran thereafter indicated continued disagreement with 
the disability rating assigned for his mental disorder.  This 
appeal also arises from a December 1992 rating decision of 
the VA regional office in San Juan, Puerto Rico (RO) that 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability, and denied 
entitlement to a rating greater than 50 percent for 
generalized anxiety disorder.  The veteran currently lives in 
Puerto Rico, and his case is being handled by the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his generalized anxiety disorder 
has worsened, and that the disorder is of such a nature and 
severity as to preclude him from substantially gainful 
employment.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
allowance of a 100 percent evaluation for generalized anxiety 
disorder, and that the claim for a total rating based on 
individual unemployability is moot.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
by a demonstrable inability to obtain or retain employment.

2.  At all times during the pendency of a claim for 
individual unemployability, the veteran's generalized anxiety 
disorder warranted a 100 percent schedular rating.


CONCLUSION OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for generalized anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

2.  The claim of entitlement for a total rating based on 
individual unemployability is moot.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400, 4.16 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Psychiatric Disorder

The veteran is seeking a higher disability rating for his 
service-connected generalized anxiety disorder.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating for a disability is generally well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  The veteran claims that his generalized anxiety 
disorder has worsened.  In addition, the Board is satisfied 
that all facts relevant to the veteran's claim have been 
properly developed, so that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

The veteran asserts that his mental disorder has worsened.  
He asserts that he is unable to work as a result of the 
severity of his mental disorder.  After a review of the 
record, the Board finds that the evidence supports the 
veterans claim of entitlement to an increased rating for his 
generalized anxiety disorder.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991).  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  

VA evaluates the veterans generalized anxiety disorder under 
the rating schedule, specifically, under Diagnostic Code 
9400.  The Board notes that the regulations and rating 
schedule governing the evaluation of mental disorders were 
amended as of November 7, 1996.  Compare 38 C.F.R. §§ 4.13, 
4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 4.132 
(1996), to 38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 
4.128, 4.129, 4.130 (1998).  The United States Court of 
Veterans Appeals (Court) has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the present case, the Board finds 
that the regulations that were in effect prior to November 7, 
1996 (the former regulations), are more favorable to the 
veteran; therefore, the Board will apply those regulations to 
his claim.

Under the former regulations, a 50 percent disability rating 
is warranted for generalized anxiety disorder when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when, 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality, such as fantasy, confusion, panic, 
and explosions of aggressive energy, with disturbed thought 
or behavioral processes, associated with almost all daily 
activities, resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  The Court indicated that satisfaction of 
any one of the criteria for a 100 percent rating under 
38 C.F.R. § 4.132 warranted a grant of a total schedular 
rating.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

A review of the record reveals that the veteran has not 
worked since 1988.  The veteran has reported that he lost 
several jobs, including his last job, because he could not 
get along with people, and he got into fights with coworkers 
and customers.  He has reported that he also gets into fights 
with people away from work, including neighbors and off duty 
policemen.  He has received ongoing VA psychiatric treatment.  
On a VA psychiatric examination in April 1988, the veteran 
reported that he had frequent nightmares about his time in 
Vietnam.  He reported that he lost his temper easily, and 
that he had startle reactions when he heard sudden noises.  
The examining psychiatrists impression was post-traumatic 
stress disorder, with severe incapacity.

On VA psychiatric examination in February 1992, the examiner 
found that the veteran had generalized anxiety disorder and 
paranoid and borderline personality features, with a fair to 
poor level of functioning.  VA outpatient treatment records 
showed ongoing psychiatric symptoms, despite medication.  In 
March 1994, an magnetic resonance imaging of the veterans 
brain revealed bilateral frontal encephalomalacic changes, 
with a question of whether the changes could be attributed to 
a contusion.

A VA social worker conducted a social and industrial survey 
of the veterans circumstances in June 1998.  The social 
worker found that the veteran had worked as a truck driver 
and in odd jobs, but had not worked since 1988.  It was 
reported that the veteran received psychiatric treatment, 
with medication.  The veteran lived with his disabled father, 
and took care of him during nights and weekends, when a home 
health care worker was not on duty.  There were indications 
that the veteran believed that his neighbors were against 
him, with further indications that the veteran was 
argumentative and sometimes confused.

On VA psychiatric examination in July 1998, the veteran 
reported that he was nervous all of the time, and that he 
became irritable and aggressive rapidly for any minor reason.  
He reported that he was forgetful and spent his days 
assisting with the care of his bedridden father.  The 
examining psychiatrist reviewed the veterans history and 
records and observed that the veteran was oriented, with a 
depressed and anxious mood.  The veterans speech was clear, 
with no evidence of hallucinations.  The diagnoses were 
generalized anxiety disorder, and organic paranoid 
personality features, secondary to brain changes, with a 
Global Assessment of Functioning (GAF) of 50.  The examiner 
concluded that the veterans psychiatric condition had been 
aggravated by several cerebral degenerative changes, that 
could be responsible for his impulsivity.  The examiner 
further stated that [i]t is considered that the veteran is 
unemployable due to his continued emotional condition and 
cerebral pathology.  The circumstances of this case are not 
such as would facilitate any attempt by this Board to 
clinically differentiate psychiatric from organic pathology, 
in assigning a disability rating.

The medical evidence and opinions include a credible finding 
that the veteran is unemployable as a result of his 
service-connected mental disorder.  As the veteran is 
demonstrably unable to obtain or retain employment, he is 
entitled to a 100 percent rating under Diagnostic Code 9400 
(1996).  Therefore, a 100 percent rating under the rating 
schedule for the veterans generalized anxiety disorder is 
warranted.  

II.  Individual Unemployability

The Board notes the veteran's claim of entitlement to a total 
rating based on individual unemployability.  Total disability 
ratings for compensation based on individual unemployability, 
however, may be assigned only where the schedular rating is 
less than total.  38 C.F.R. § 4.16(a).  Therefore, the 
question presented is whether a total schedular rating was 
not in effect at any time during which the veteran had a 
pending claim of entitlement to a total rating based on 
individual unemployability.  In this regard, the Board 
observes that the veterans appeal of entitlement to an 
increased rating for his service-connected psychiatric 
disorder arises from an April 1989 rating decision.  During 
the pendency of this appeal, the AO increased the rating for 
the generalized anxiety disorder to 50 percent, with an 
effective date of April 1, 1988.  Since that rating decision 
the veteran has continuously pursued an increased rating.  
See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

Significantly, however, the record reveals that the veteran 
did not file a claim for a total rating based on individual 
unemployability until March 1991.  Hence, as the rating 
warranted at all times during the pendency of the veteran's 
claim for individual unemployability is now known to be 100 
percent, it follows that because a total rating was already 
in effect, that the claim for individual unemployability must 
be dismissed as moot.  38 C.F.R. § 4.16(a).  In the event 
that the veterans 100 percent rating for generalized anxiety 
disorder is ever reduced, and the veteran believes that he is 
unemployable due to his service connected disabilities, he 
should then file a new claim.  His entitlement would then be 
evaluated based on the evidence presented at that time.


ORDER

A total disability rating for the veterans service-connected 
generalized anxiety disorder is granted, subject to laws and 
regulations governing the payment of monetary benefits.  The 
claim of entitlement to a total rating based on individual 
unemployability is dismissed as moot.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
